DETAILED ACTION

Brief Summary
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 15, 2020 has been entered.

This is a non-final Office action addressing reissue U.S. Application 15/340,223 (hereafter “the ‘223 Application”).

Based upon review of the reissue ‘223 Application, the application was filed on November 1, 2016, with the Reissue Declaration being filed November 16, 2016.  The ‘223 Application is a reissue of U.S. Patent No. 8,879,095 (hereafter “the ‘095 Patent”), being issued on November 4, 2014, with original claims 1-6.  The ‘095 Patent was filed as U.S. Application 13/299,947 (hereafter “the original ‘947 Application”), being filed on November 18, 2011, whereby the original ‘947 Application claims priority to Japanese Patent Application 2011-125368, filed June 3, 2011.

As noted above, the ‘095 Patent issued with original claims 1-6.  A preliminary amendment was filed on November 1, 2016 that added new claims 7-10, keeping claims 1-6 in their original form.  

A final Office action was mailed on February 13, 2020, which indicated that claims 1-6 were patentable, and that claims 7-10 were rejected. Subsequently, the Applicant filed an amendment with the instant request for continued examination on June 15, 2020, whereby in the amendment dated June 15, 2020, claims 7-9 are canceled, and claim 10 is amended. With this, claims 1-6 and 10 are currently pending, with claim 1, 5, 6, and 10 being independent.

The present application is being examined under the pre-AIA  first to invent provisions.



Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 8,879,095 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).



Reissue Declaration and Rejection under 35 U.S.C. 251
Claims 1-6 and 10 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251.  See 37 CFR 1.175.  The nature of the defect(s) in the Declaration is set forth in the discussion below.

With the instant amendment dated June 15, 2020, the reissue declaration filed on February 26, 2020 is now defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
the error statement fails to identify at least one error which is relied upon to support the reissue application.  

Along this vein, the reissue declaration filed February 26, 2020 includes an error statement that recites “At least claim 7 of the reissue application is broader than claim 1 of Patent No. 8,879,095, because it excludes features of the management apparatus recited in claim 1. … At least claim 7 corrects this error, because it claims these overlooked aspects.”

With this, the amendment dated June 15, 2020 cancels claim 7.  Because of this, the error noted in the error statement that was relied upon in the reissue declaration is now incorrect and not clear, and is seen to be no longer relied upon as the basis for reissue.  
In this regard, 37 CFR 1.175(d) states:
(d)  If errors previously identified in the inventor’s oath or declaration for a reissue application pursuant to paragraph (a) of this section are no longer being relied upon as the basis for reissue, the applicant must identify an error being relied upon as the basis for reissue.

Further, MPEP 1414.03(I) states:
For applications filed on or after September 16, 2012, if additional defects or errors are corrected in the reissue after the filing of the reissue oath or declaration, a supplemental reissue oath or declaration is not required. However, where all errors previously identified in the reissue oath/declaration are no longer being relied upon as the basis for reissue, the applicant must explicitly identify on the record an error being relied upon as the basis for reissue (e.g., in the remarks accompanying an amendment). See 37 CFR 1.175(d). Identification of the error must be conspicuous and clear, and must comply with 35 U.S.C. 251. [Emphasis added].

Thus, consistent with MPEP 1414.03, the applicant must explicitly identify on the record an error being relied upon as the basis for reissue (e.g., in the remarks accompanying an amendment). See 37 CFR 1.175(d). Identification of the error must be conspicuous and clear, and must comply with 35 U.S.C. 251.  In this regard, the Remarks filed with the instant amendment dated June 15, 2020 are not seen to provide on the record an identification of an error being relied upon as the basis for reissue.  Correction is required.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim 10 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent Application Publication 2008/0212131, with the inventor of Tomoaki Osada (hereafter “Osada”, being cited in the previous Office action dated February 13, 2020).

Regarding claim 10, Osada discloses an image forming system [see Figs. 1-5; also see Abstract], comprising:
a plurality of image forming apparatuses [see Fig. 1, being the color MFPs 104 and the monochrome MFPs 105, as seen in Fig. 1; also see paragraphs 0049-0051] including:
a first image forming apparatus [image forming apparatus MFP 105, see Figs. 1 and 3; also see paragraphs 0049-0051]; and 
a second image forming apparatus [image forming apparatus MFP 104, see Figs. 1 and 3; also see paragraphs 0049-0051]; and

accepts a designation by a user of a storage priority for each of the plurality of image forming apparatus in the image forming system [see paragraphs 0049-0051, wherein “A user can select a desired MFP according to a requested print job because the color MFPs 104 and the monochrome MFPs are different in processing speed and cost.”;  also see paragraph 0105, wherein “An ‘OUTPUT METHOD’ pull-down list box 704 enables a user to select a desirable output method. More specifically, the user can designate ordinary printing or secure printing performed by the printing apparatus (e.g., MFP). Furthermore, the user can determine whether to store print data in a hard disk of the printing apparatus, and whether to store execute editing and preview on the printing apparatus.”; also see paragraphs 0074-0075, wherein “The document management unit 313 manages two or more storage areas of a hard disk which are partitioned for each job type or user. Each of two or more storage areas is referred to as ‘box’. The box is, for example, a user box, a system box, or a FAX box differentiated according to the type of a stored job. A box number (e.g., 1st, 2nd, …, 99th) is allocated to each user box so that the access right of each user can be managed.”; also see paragraphs 0100-0101, wherein “More specifically, a user selects a desired printing apparatus via the ‘PRINTER NAME’ pull-down list box 601 illustrated in FIG. 6.”; also see Figs 6, 9, and 10; also see paragraphs 0122-0123, wherein “If a user clicks on any one of box numbers 901 on the screen illustrated in FIG. 9, files stored in the selected box can be displayed as illustrated in FIG. 10.”; also see paragraph 0142, wherein “On the other hand, a print object file has a higher security level if the storage place is a local disk in the client PC 103. The security level can be changed according to a type of file or a user ID. If an access right to a file is set, a higher security level is allocated to this file.”; also see paragraph 0142, wherein “On the other hand, a If an access right to a file is set, a higher security level is allocated to this file.”; 
Here, Osada allows a user to designate if print data in a job is to be stored at a particular printing apparatus, and in a particular box number. Further, certain box numbers in each of the printing apparatus can be selected by the user, being allocated “so that the access right of each user can be managed”, whereby if the access right to a file is set, the storage box number is seen to have a “storage priority”. Thus, with these teachings in Osada, the user designates if print data in a job is to be stored at a particular printing apparatus, and in a particular box number.  Certain box numbers in each of the printing apparatus can be selected by the user, being allocated “so that the access right of each user can be managed”, whereby if the access right to a file is set, the storage box number is seen to have a “storage priority”.  Thus, Osada can still be reasonably interpreted as teaching that the client apparatus has the function that “accepts a designation by a user of a storage priority for each of the plurality of image forming apparatus in the image forming system”, as currently required]; and
transmits first image data to the first image forming apparatus based on the storage priority [see paragraphs 0092-0105, wherein “At step 502, the client PC executes a printer driver in response to a user’s instruction. …A ‘PRINTER NAME’ pull-down list box 601 enables an operator to select a printing apparatus to be used. If an operator selects a desired printing apparatus, …a ‘TYPE’ field 603 displays a type of the selected printer driver, a ‘PLACE’ field 6004 displays a setup location of the selected printing apparatus… . …An ‘OUTPUT TO FILE’ check box 606 enables an operator to output print data to a file without performing printing in a 
wherein the second image forming apparatus [image forming apparatus MFP 104, see Figs. 1 and 3; also see paragraphs 0049-0051] includes:
a memory [see paragraphs 0072-0073, wherein “A document management unit 313 includes a memory (e.g., hard disk) which can store various image data.”];
a display [“operation unit 306”; see paragraph 0085, wherein “The operation unit 306 includes a display unit having a higher resolution and capable of displaying a preview image of image data stored in the document management unit 313 and allowing a user to confirm the image before starting a print operation.”]; and
a processor [see paragraphs 0073-0074, wherein “For example, a control unit of the image forming apparatus (CPU of the MFP control unit 309) stores image data input via the input image processing unit 301, the NIC unit  303, the dedicated I/F unit 304, and the USB I/F unit 305 into the hard disk.”; also see paragraphs 0281-0285] programmed to:
accept login information of the user [see paragraph 0121, wherein “At step 801, the MFP accepts a log-in request from a user.”; also see Fig. 8; also see paragraph 0137];

the attribute of the first image data being displayed in the same manner as if it were locally stored  in the memory [see paragraphs 0122-0124, wherein “In FIG. 9, a free space 902 indicates an area located to a box in a hard disk of the MFP.  ¶ [0123] In an exemplary embodiment, boxes may be present in a storage device accessible via a network or a hard disk of another MFP connected via a network.  In this case, the screens illustrated in FIGS. 9 and 10 display box information of other MFP.  ¶ [0124] The screen illustrated in FIG. 10 includes a document list 1001 indicating files stored in the box and an arrow key 1002 that enables a user to select a print object file from the document list 1001.”; also see the screens in Figs. 9, 10, and 20-23]; and
accept a print command for printing the first image data on the second image forming apparatus instead of the first image forming apparatus [see paragraph 0124, wherein “A user can also select a print object file by touching a desired document name on a touch panel. A ‘PRINT’ button 1003 enables a user to instruct a print of a file selected from the document list 1001.”; also see paragraph 0128, wherein “At step 804, the MFP transmits print data to the printer unit 310 if a user clicks on the ‘PRINT’ button 1003.”; also see Figs. 9, 10, 15, and 20-23; also see paragraphs 0168-0177 and 0181-0191].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication 2010/0141983, with the inventor of Sorrentino et al. (hereafter “Sorrentino”, being cited in the previous Office action dated February 13, 2020) in view of U.S. Patent Application Publication 2007/0273923, with the inventor of Kimura (hereafter “Kimura”, being cited in the Information Disclosure Statement dated December 30, 2016).

Regarding claim 10, Sorrentino discloses an image forming system [see Figs. 1A, 1B, and 2; also see Abstract; also see paragraphs 0017-0024], comprising:
a plurality of image forming apparatuses [see Figs. 1A and 1B, with MFD A 120 and MFD B 115] including:
a first image forming apparatus [MFD A apparatus 120, see Fig. 1A and 1B]; and 
a second image forming apparatus [MFD-B apparatus 115, see Figs. 1A, 1B, and 2; also see Abstract; also see paragraphs 0017-0024];

accepts a designation by a user of storage for each of the plurality of image forming apparatuses in the image forming system [see Fig. 1A, with the print job, Job1, being designated to be stored in MFD B, and see Fig. 1B, with the print job, Job1, being designated as being a “normal print job” to be stored in MFD A; also see Fig. 4; also see paragraphs 0056-0057; also see paragraphs 0027-0036, 
whereby paragraph 0028 states “For example, a user can submit a document created on user PC 105 to a print driver to create a driver document with correct parameter settings, including requiring a PIN to be entered, to allow the receiving MFD to enter the document into the Distributed Print Queue workflow exemplified in FIG. 1A.”, whereby paragraph 0030 states “Each of MFD B 115 and MFD A can be configured to receive the document from user PC 105. For example, MFD B 115 can receive a driver document from user PC 105.”, whereby paragraph 0031 states “A user 125 operating at user PC 105 can submit a document and a PIN to MFD B 115.”, and whereby paragraph 0035 states “In step 180, user 125 at user PC 105 can submit a normal print job (Job1) to MFD A 120 that is not specified to be part pf the DPQM of the present invention. In the present embodiment, user 125 does not enter a PIN when submitting Job1 for printing.”]; and 
transmits first image data to the first image forming apparatuses based on the designated storage [see paragraphs 0027-0036, whereby paragraph 0031 states “A user 125 operating at user PC 105 can submit a document and a PIN to MFD B115. In step 132, MFD B 115 can receive a request to print Job1 from user PC 105. In step 134, MFD 
wherein the second image forming apparatuses [MFD-B apparatus 115, see Figs. 1A, 1B, and 2; also see Abstract; also see paragraphs 0017-0024] includes:
a memory [“main memory 212” and “secondary memory 204”, seen in Fig. 2];
a display [“user interface 202”, seen in Fig. 2 and paragraph 0043, wherein “Further, user interface 202 can be configured to display the status of the print jobs on print management system 100.  User interface 202 can be configured to allow a user to navigate through the various commands and windows via a touch screen (not shown in figures).”; also see “user print interface 300”, seen in Fig. 3; also see paragraphs 0045-0047]; and
a processor programmed to [“processor 210”, seen in Fig. 3; also see paragraph 0038]:
accept login information of the user [steps 141-144 in Fig. 1A; also see paragraphs 0031-0032];
display on the display an attribute of the first image data associated with the login information of the user that is remotely stored in the first image forming apparatuses [Remote Print Jobs for JDOE 315, as seen in  Fig. 3 and described in paragraphs 0052-0055], 
the document name, file type, size, time submitted, and/or any other common file attributes of the local print documents” and “For example, networked detail list 330 can configure networked print window 315 to list the document name, file type, size, time submitted, and/or any other common file attributes of the networked documents to be printed”]; and
accept a print command for printing the first image data on the second image forming apparatuses instead of the first image forming apparatuses [Print Here button 346, as seen in Fig. 3; also see paragraphs 0047-0050, whereby paragraph 0047 states “For example, as shown in FIG. 3, title bar 305 can display that the selected function is ‘PRINT’ and that the current user is ‘JDoe’.”; also see paragraphs 0053-0055, wherein “The user can select one or more of the documents listed in networked print window 315 and then select print here button 346 to print the documents at the logged-in MFD.”].

However, Sorrentino lacks an express teaching that the client apparatus [interpreted as user PC 105] performs the function that “accepts a designation by a user of a storage priority for storage priority.”

But Kimura discloses an image forming system [see Fig. 1], comprising:
a plurality of image forming apparatuses [printers 103, see Fig. 1; also see paragraph 0031] including:
a first image forming apparatus [see Fig. 1, being one of the printers 103]; and 
a second image forming apparatus [see Fig. 1, being a different one of the printers 103]; and
a client apparatus [client terminal 102, see Figs. 1 and 3] that:
accepts a designation by a user of a storage priority for each of the plurality of image forming apparatus in the image forming system [see Figs. 10A and 10B,
[AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    733
    517
    media_image1.png
    Greyscale

Here, the user can select the specific printer that the print job is to be sent, and the specific storage box number within each of the plurality of the specific selected printers, being anywhere from “0” to “99”; also see paragraphs 0076-0083, whereby paragraph 0082 states “On the other hand, the print properties that can be specified in the print-option specifying screen 1002, i.e., specification of storing into a printer box, box number and priority of print job, are specific to the form printing system according to this embodiment.”; also see paragraph 0094, wherein “In the destination-printer adding screen 1202, a Windows printer-object name 1206 for inputting a print job is selected, and a destination 1207 (INC Kosugi Office’ in FIG. 12B corresponding to ‘Site A’ in Fig. 9), a destination-printer name 1208, and a default box number 
Here, with these teachings in Kimura, the user designates if a print job is to be transmitted to a particular printing apparatus, stored in a particular box number, and the priority of the print job.  These selections by the user are seen to be equivalent to a “storage priority”, as currently recited in the instant claim language. Thus, Kimura can be reasonably interpreted as teaching that the client apparatus has the function that “accepts a designation by a user of a storage priority for each of the plurality of image forming apparatus in the image forming system”, as currently required]; and
transmits first image data to the first image forming apparatus based on the storage priority [see Figs. 5, 6, and 7; also see paragraphs 0062-0073, whereby paragraph 0063 states “FIG. 6 is a flowchart showing the flow of a process which the print data converted by the spooler 308 is sent to the printer 103 according to the print job generated by the flow shown in FIG. 5.”, and paragraph 0072 states “Each piece of destination-printer information included in the destination-printer-information list corresponds to a destination printer 404, and includes a destination-printer name, default properties (including a box number or the like), …”];

With this, Sorrentino and Kimura are combinable because they are both from the same field of endeavor, both being network print management systems. At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the client apparatus described in Sorrentino perform the function that “accepts a designation by a user of a storage priority for each of the plurality of image forming apparatuses in the image forming system, and transmits first image data to the first image forming apparatuses based on the storage priority”, as .  



Response to Arguments
Applicant’s arguments filed June 15, 2020, with respect to the previous cited rejection of independent claim 10 as being anticipated by the reference of Sorrentino (U.S. Pat. App. Pub. 2010/0141983) have been fully considered and are persuasive. Therefore, the rejection of claim 10 as being anticipated by Sorrentino has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of the reference of Kimura (U.S. Pat. App. Pub. 2007/0273923)

However, Applicant's arguments filed June 15, 2020, with respect to the previous cited rejection of independent claim 10 as being anticipated by the reference of Osada (U.S. Pat. App. Pub. 2008/0212131), have been fully considered and they are they are not persuasive.

Particularly, on page 5 of the arguments submitted June 15, 2020, the Applicant argues that “The Office Action also alleges that Osada’s use of a security level might correspond to the claimed ‘storage priority.’ However, as explained during the interview, Osada’s security level does not correspond to the claimed ‘storage priority’. As already noted, claim 10 expressly recites that the storage priority is designated for each of the image forming apparatus. This is entirely different from Osada’s security level, which is assigned to a particular document (print object file) rather than being assigned to an image forming apparatus. See paragraph [0142].”

But here, in review of Osada, the reference can still be interpreted as teaching the feature that requires the client apparatus to perform the function that “accepts a designation by a user of a storage priority for each of the plurality of image forming apparatus in the image forming system”.  Particularly, in paragraph 0049, Osada states that “A user can select a desired MFP according to a requested print job because the color MFPs 104 and the monochrome MFPs are different in processing speed and cost.”  Additionally, in paragraph 0105, also Osada states that “An ‘OUTPUT METHOD’ pull-down list box 704 enables a user to select a desirable output method. More specifically, the user can designate ordinary printing or secure printing performed by the printing apparatus (e.g., MFP). Furthermore, the user can determine whether to store print data in a hard disk of the printing apparatus, and whether to store execute editing and preview on the printing apparatus.”  Further, in paragraph 0074, Osada states “The document management unit 313 manages two or more storage areas of a hard disk which are partitioned for each job type or user. Each of two or more storage areas is referred to as ‘box’. The box is, for  A box number (e.g., 1st, 2nd, …, 99th) is allocated to each user box so that the access right of each user can be managed.”; 

With this, Osada allows a user to designate if print data in a job is to be stored at a particular printing apparatus, and in a particular box number. Along this vein, in paragraph 0142, Osada further states that “On the other hand, a print object file has a higher security level if the storage place is a local disk in the client PC 103. The security level can be changed according to a type of file or a user ID. If an access right to a file is set, a higher security level is allocated to this file.”

Thus, with these teachings in Osada, the user designates if print data in a job is to be stored at a particular printing apparatus, and in a particular box number.  Further, certain box numbers in each of the printing apparatus can be selected by the user, being allocated “so that the access right of each user can be managed”, whereby if the access right to a file is set, the storage box number is seen to have a “storage priority”.  

Therefore, Osada can still be reasonably interpreted as teaching that the client apparatus has the function that “accepts a designation by a user of a storage priority for each of the plurality of image forming apparatus in the image forming system”, as currently required in independent claim 10. Thus, claim 10 remains rejected under 35 U.S.C. 102(b) as being anticipated by Osada, with the rejection repeated herein. 

Allowable Subject Matter
Claims 1-6 are seen to include subject matter that is allowable over the prior art of record.

Regarding independent claims 1, 5, and 6, in the Examiner’s opinion, it would not have been obvious to have the image forming systems, as claimed, include the combined structure of the management apparatus, the transmitter, a plurality of image forming apparatuses, such that “management apparatus” includes a storage unit “that stores authentication information including identification information and storage information with the storage information mapped to the storage information, …the storage information indicating a storage location of each of the image forming apparatuses where image data corresponding to the identification information is stored, the storage information being preset for each user”, along with the limitations requiring the “identifying unit”, which are part of the image forming apparatuses, “identifies the plurality of storage locations indicated by the storage information stored and mapped to the input identification information”, and with the retrieval unit, which is also part of the image forming apparatuses “retrieves the image data corresponding to the identification information from the storage location that stores the image data corresponding to the identification information, from among the plurality of storage locations identified by the identifying unit, wherein the plurality of storage locations have different priority levels which are set in the transmitter, and when the retrieval unit cannot retrieve the image data from the one of the storage locations having a highest one of the priority levels, the retrieval unit retrieves the image data from one of the storage locations having a second highest one of the priority levels.”, as recited in independent claim 1, and similarly recited within independent claims 5 and 6.  The prior art of record is not 


Information Disclosure Statement
The reference noted in the Information Disclosure Statement filed March 12, 2020 has been considered (see attached initialed and signed PTO form PTO/SB/08a).


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
U.S. Pat. App. Pub. 2011/0191839, with the inventor of Kota, discloses an image forming apparatus that allows input of authentication information to access stored print job data.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Joseph R. Pokrzywa, whose telephone number is (571) 272-7410. The Examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Fuelling can be reached on (571) 270-1367. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:
/JOSEPH R POKRZYWA/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        


	Conferees:

	/ERON J SORRELL/            Primary Examiner, Art Unit 3992                                                                                                                                                                                            /M.F/Supervisory Patent Examiner, Art Unit 3992